EX PARTE QUAYLE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 09/14/2021.  Claims 1-7 and 10 have been cancelled by the applicant. Claims 8-9 and 11-27 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/24/2021, with respect to claim 11 have been fully considered and are persuasive. Specifically, the applicant placed the indicated allowable subject matte in independent form, see the office action dated 07/09/2021. The rejections of claims 8-9 11-14 are hereby withdrawn.
Formal Matters
Claims 8-9 and 15 depend on claim 1. Claim 1 has been cancelled. Applicant needs to make a determination upon claim dependency for these claims or cancel them. Claims 16-18 are likewise affected as they depend from claim 15
Election/Restrictions
This application is in condition for allowance except for the presence of claim 19-20 directed to an invention non-elected with traverse in the reply filed on 06/24/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted 
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Applicant will be notified of allowable subject matter after formal matters including the restriction/election issues have been addressed.
CONCLUSION
This application is in condition for allowance except for the following formal matters: (
SEE ABOVE).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/

TRACIE Y. GREEN

Art Unit 2879